NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10239

                Plaintiff-Appellee,             D.C. Nos.
                                                1:19-cr-00013-DAD-SKO-1
 v.                                             1:19-cr-00013-DAD-SKO

DARNELL PEARSON,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                     Argued and Submitted February 10, 2022
                              Pasadena, California

Before: CLIFTON and M. SMITH, Circuit Judges, and S. MURPHY III,** District
Judge.

      Defendant Darnell Pearson asks this court to vacate his conviction on two

counts of fentanyl distribution resulting in death, in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(C) and remand his case for a new trial, or to vacate his sentence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
and remand for resentencing. The parties are familiar with the facts, and so we do

not recount them here. We have jurisdiction over this appeal pursuant to 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742. We affirm.

          Mr. Pearson challenges the admission of some of the evidence used against

him at trial: text messages between him and one of the deceased, Lakenya Carter,

and a photograph from the night of his arrest. Any error in the admission of this

evidence was harmless because it is more probable than not that the disputed

evidence did not materially affect the verdict. See United States v. Seschillie, 310

F.3d 1208, 1214 (9th Cir. 2002). The other, unchallenged evidence on the record,

including cellphone location data and consciousness of guilt evidence, is

overwhelmingly incriminating. See United States v. Carpenter, 923 F.3d 1172, 1183

(9th Cir. 2019). Other text messages were admitted establishing drug distribution

and the specifics of the relationship between Mr. Pearson and Ms. Carter. The

district court gave limiting instructions to the jury on the use of evidence. The

challenged evidence would not have had a material effect on a reasonable juror.

Further, we review the admission of the testimony identifying Mr. Pearson as the

source of the drugs for plain error, and we find no plain error affecting substantial

rights.

          Mr. Pearson also challenges his restitution order on appeal, but made no

timely objection, so we review for plain error. See United States v. Fu Sheng Kuo,


                                          2
620 F.3d 1158, 1163 (9th Cir. 2010). Under plain-error review, if we find an error,

that is plain, and affects substantial rights, we can exercise our discretion and notice

the forfeited error when it seriously affects the fairness, integrity, or public

reputation of the judicial proceedings. Id. at 1163-64. Here, the presentencing report

(PSR) wrongly advised the district court that restitution was required pursuant to the

Mandatory Victim Restitution Act (MVRA), 18 U.S.C. § 3663A. The district court

adopted the recommendations of the PSR and did not announce its own statutory

basis for the restitution order. This was erroneous because the MVRA does not

apply to this offense. However, Mr. Pearson is not prejudiced by the restitution

order. Another statute, the Victim Witness Protection Act (VWPA), 18 U.S.C. §

3663(a)(1)(A), authorizes restitution for this offense, and the district court did

consider Mr. Pearson’s financial condition in the PSR, as required under the VWPA.

See 18 U.S.C. § 3663(a)(1)(B)(i)(II). The error does not affect the fairness, integrity,

or public reputation of judicial proceedings and so we do not exercise our discretion

to reverse and remand on this issue.

      Mr. Pearson’s argument that the district court wrongly instructed the jury on

the elements of the charged offenses is foreclosed by current circuit precedent. See

United States v. Collazo, 984 F.3d 1308, 1315 (9th Cir. 2021) (en banc); United

States v. Houston, 406 F.3d 1121, 1122-23 (9th Cir. 2005).

      AFFIRMED.


                                           3